DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions including amendments to the claims and remarks, filed on 12 July 2021, have been entered.  Claims 1-20 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/443,986.  Although the claims at issue are not identical, they are not patentably distinct from each other because the lubricating oil composition and method comprising the step of operating an internal combustion engine with the lubricating oil composition claimed in the co-pending application may comprise the same components as the instant claimed composition when a magnesium containing detergent is added as taught in the specification [0061]. 

Applicant’s reply that the provisional double patenting rejection will be addressed if the rejection remains at the time one or both applications include allowable claims has been noted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al (US 2018/0355272) in combination with Sinquin et al (US 8,580,717).
As previously set forth, Onodera et al [“Onodera”] discloses a lubricating oil composition for an internal combustion engine [0002] which comprises a lubricant base oil, (A) a 
Onodera teaches that the lubricating base oil may be any of mineral oils and synthetic oils and these oils may be used alone or may be used in combination [0019].  Onodera teaches that the kinematic viscosity of the lubricant base oil at 100°C ranges from 2 to 15 mm2/s [0022].  
Onodera teaches that the magnesium-based detergent is not particularly limited and any conventional detergent may be used such as magnesium sulfonate, magnesium phenate and magnesium salicylate [0024]. The magnesium detergent may be overbased [0030]. 
Onodera discloses that the lubricant composition may additionally contain a calcium-based detergent (A’) including a calcium sulfonate, calcium phenate and calcium salicylate [0033] and in some embodiments the calcium-based detergent (A’) is an overbased calcium detergent [0034].  
Onodera discloses that the lubricating oil composition may also contain conventional anti-wear agents, ashless dispersants and viscosity index improvers [0047].  Any well-known anti-wear agent may be used including zinc dithiophosphate [0048].  
Applicant’s invention differs by adding component (b), an overbased metal salt of an alkyl-substituted phenate detergent, wherein the alkyl group is derived from an isomerized normal alpha olefin having from about 10 to about 40 carbon atoms per molecule and having an isomerization level of the normal alpha olefin of from about 0.1 to about 0.4 in an amount to provide at least 1000 ppm of calcium.  Although Onodera teaches the addition of overbased calcium phenates (A’) to the lubricant composition, Onodera does not disclose the alkyl-
Sinquin discloses a process for making overbased, sulfurized salts of alkylated hydroxyaromatic compounds comprising (a) alkylating at least one hydroxyaromatic compound with at least one isomerized olefin having from about 15 to about 99 wt.% branching obtained by isomerizing at least one normal alpha olefin having from about 10 to about 40 carbon atoms, to provide at least one alkylated hydroxyaromatic compound, (b) neutralizing and sulfurizing the alkylated hydroxyaromatic compound wherein the base is a source of calcium, and (c) overbasing the at least one neutralized, sulfurized alkylated hydroxyaromatic compound.   Applicant discloses in the specification on page 13 that in one aspect of the invention the overbased metal salt of an alkyl-substituted phenate detergent can be prepared as described in US Patent No. 8,580,717 (Sinquin et al).  The claims do not require that the overbased metal salt of an alkyl-substituted phenate be non-sulfurized.  
Sinquin discloses an additive concentrate comprising a diluent and at least one overbased, sulfurized salt of at least one alkylated hydroxyaromatic compound wherein the additive concentrate has a total base number (TBN) of from about 80 to about 450.   
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the phenate produced in the process disclosed in Sinquin in the lubricating oil composition of Onodera if so desired.      
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 10, 2021